LEWIS, J.
We have for review Meyers v. State, 757 So.2d 1230 (Fla. 2d DCA 2000). We have jurisdiction. See art. V, § 3(b)(3), Fla. Const.
Meyers challenges his concurrent fifteen-year sentences under the Prison Re-leasee Reoffender Act (“the Act”) and the habitual felony offender act. On appeal, the district court affirmed Meyers’ sentences. In Grant v. State, 770 So.2d 655, 657-59 (Fla.2000), we determined that the imposition of equal, concurrent sentences under both the Act and another recidivist statute violates the Act itself. Accordingly, we vacate the decision of the district court and remand for reconsideration upon application of our decisions in Grant; State v. Cotton, 769 So.2d 345 (Fla.2000); McKnight v. State, 769 So.2d 1039 (Fla.2000); and Ellis v. State, 762 So.2d 912 (Fla.2000).
It is so ordered.
WELLS, C.J., and SHAW, HARDING, ANSTEAD, PARIENTE, and QUINCE, JJ., concur.